21-10392-mew        Doc 22     Filed 05/24/21 Entered 05/24/21 15:21:26              Main Document
                                           Pg 1 of 11



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                      x
                                                          :
In re:                                                    : Chapter 11
                                                          :
500 W 184 LLC,                                            : Case No.: 21-10392 (MEW)
                                                          :
               Debtor.                                    :
------------------------------------                      x

         ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM
         AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

         Upon the application for an order, pursuant to Federal Rule of Bankruptcy Procedure

(“Bankruptcy Rule”) 3003(c)(3), fixing a deadline (the “Bar Date”) and establishing procedures

for filing proofs of claim against the above-captioned debtor and debtor in possession (the

“Debtor”) and approving the form and manner of service thereof; and it appearing that the relief

requested is in the best interests of the Debtor, its estate, and creditors and that adequate notice has

been given and that no further notice is necessary; and after due deliberation and good and

sufficient cause appearing therefor, it is hereby

         ORDERED, that except as otherwise provided herein, all persons and entities, (including,

without limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a

claim, as defined in section 101(5) of the Bankruptcy Code, against the Debtor which arose on or

prior to the filing of the chapter 11 petition on March 2, 2021 (the “Filing Date”), shall file a proof

of such claim in writing or electronically on the Court’s website at www.nysb.uscourts.gov so that

it is received on or before June 30, 2021; and it is further

         ORDERED, that notwithstanding any other provision hereof, proofs of claim filed by

governmental units must be filed on or before August 30, 2021; and it is further

         ORDERED, that the following procedures for the filing of proofs of claim shall apply:
21-10392-mew         Doc 22   Filed 05/24/21 Entered 05/24/21 15:21:26             Main Document
                                          Pg 2 of 11



               (a)     Proofs of claim must conform substantially to Official Bankruptcy Form
                       No. 410;

               (b)     Attorneys (with full access accounts) and employees of institutional
                       creditors (with limited access accounts) should file proofs of claim
                       electronically on the Court’s Case Management/Electronic Case File
                       (“CM/ECF”) system. Those without accounts with the CM/ECF system
                       may electronically create and file proofs of claim through the “File A Proof
                       of Claim” link on the Court’s website at www.nysb.uscourts.gov or by
                       mailing or delivering the original proof of claim to the United States
                       Bankruptcy Court, Southern District of New York, One Bowling Green,
                       Room 614, New York, NY 10004-1408;

               (c)     Proofs of claim will be deemed filed only when received by the Clerk of the
                       Bankruptcy Court on or before the Bar Date; and

               (d)     Proofs of claim must (i) be signed; (ii) include supporting documentation
                       (if voluminous, attach a summary) or an explanation as to why
                       documentation is not available; (iii) be in the English language; and, (iv) be
                       denominated in United States currency; and it is further

       ORDERED, Proofs of Claim need not be filed as to the following types of claims:

               (a)     Any claim as to which the holder has already filed a proof of claim against
                       the Debtor in the above-captioned case in a form substantially similar to
                       Official Bankruptcy Form No. 410;

               (b)     Any claim that is listed on the Schedules filed by the Debtor, provided that
                       (i) the claim is not scheduled as “disputed”, “contingent” or “unliquidated”;
                       and (ii) the claimant does not disagree with the amount, nature and priority
                       of the claim as set forth in the Schedules;

               (c)     Any claim that heretofore has been allowed by Order of this Court;

               (d)     Any claim that has been paid in full by the Debtor;

               (e)     Any claim for which different specific deadlines have previously been fixed
                       by this Court; and

               (f)     Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy
                       Code as an expense of administration of the Debtor’s estate, except as
                       otherwise provided below; and it is further

       ORDERED, claims under section 503(b)(9) must be filed by the Bar Date, and it is further;

       ORDERED, that any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which the order authorizing such rejection is dated


                                                 2
21-10392-mew       Doc 22      Filed 05/24/21 Entered 05/24/21 15:21:26              Main Document
                                           Pg 3 of 11



on or before the date of entry of this Order, must file a proof of claim based on such rejection on

or before the Bar Date, and any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which an order authorizing such rejection is dated

after the date of entry of this Order, must file a proof of claim on or before such date as the Court

may fix in the applicable order authorizing such rejection; and it is further

        ORDERED, that holders of equity interests in the Debtor need not file proofs of interest

with respect to the ownership of such equity interest, provided, however, that if any such holder

asserts a claim against the Debtor (including a claim relating to an equity interest or the purchase

or sale of such equity interest), a proof of such claim must be filed on or prior to the Bar Date

pursuant to the procedures set forth in this Order; and it is further

        ORDERED, that if the Debtor amends or supplements the Schedules subsequent to the

date hereof, the Debtor shall give notice of any amendment or supplement to the holders of claims

affected thereby, and such holders shall be afforded thirty (30) days from the date of such notice

to file proofs of claim in respect of their claims and shall be given notice of such deadline; and it

is further

        ORDERED, that nothing in this Order shall prejudice the right of the Debtor or any other

party in interest to dispute or assert offsets or defenses to any claim reflected in the Schedules; and

it is further

        ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to

comply with this Order by timely filing a proof of claim in appropriate form shall not be treated

as a creditor with respect to such claim for the purposes of voting and distribution; and it is further




                                                  3
21-10392-mew         Doc 22    Filed 05/24/21 Entered 05/24/21 15:21:26             Main Document
                                           Pg 4 of 11



       ORDERED, that a copy of the notice substantially in the form annexed hereto is approved

and shall be deemed adequate and sufficient if served by first-class mail, together with a copy of

Official Form 410, at least thirty-five (35) days prior to the Bar Date on:

               (a)     The United States Trustee;

               (b)     All persons or entities that have requested notice of the proceedings in the
                       chapter 11 cases;

               (c)     All persons or entities that have filed claims;

               (d)     All creditors and other known holders of claims as of the date of this Order,
                       including all persons or entities listed in the Schedules as holding claims;

               (e)     All parties to executory contracts and unexpired leases of the Debtor;

               (f)     All parties to litigation with the Debtor;

               (g)     The Internal Revenue Service for the district in which the case is pending
                       and, if required by Bankruptcy Rule 2002(j), the Securities and Exchange
                       Commission and any other required governmental units; and

               (h)     Such additional persons and entities as deemed appropriate by the Debtor;
                       and it is further

       ORDERED, that any person or entity who desires to rely on the Schedules will have the

responsibility for determining that the claim is accurately listed in the Schedules; and it is further

       ORDERED, that the Debtor is authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order; and it is further

       ORDERED, that entry of this Order is without prejudice to the right of the Debtor to seek

a further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Date established herein must file such proofs of claim or interest or be barred from doing so.

Dated: New York, New York
       May 24, 2021                                   s/Michael E. Wiles
                                                      HONORABLE MICHAEL E. WILES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  4
21-10392-mew   Doc 22   Filed 05/24/21 Entered 05/24/21 15:21:26   Main Document
                                    Pg 5 of 11

                        FORM OF NOTICE OF BAR DATE




                                       5
21-10392-mew        Doc 22     Filed 05/24/21 Entered 05/24/21 15:21:26              Main Document
                                           Pg 6 of 11



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                       x
                                                           :
In re:                                                     : Chapter 11
                                                           :
500 W 184 LLC,                                             : Case No.: 21-10392 (MEW)
                                                           :
               Debtor.                                     :
------------------------------------                       x

                     NOTICE OF DEADLINE REQUIRING FILING OF
                    PROOFS OF CLAIM ON OR BEFORE JUNE 30, 2021

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST THE DEBTOR:

         The United States Bankruptcy Court for the Southern District of New York has entered an

Order establishing June 30, 2021 (the “Bar Date”) as the last date for each person or entity

(including individuals, partnerships, corporations, joint ventures, and trusts) to file a proof of claim

against 500 W 184 LLC (the “Debtor”).

         The Bar Date and the procedures set forth below for filing proofs of claim apply to all

claims against the Debtor that arose prior to March 2, 2021, the date on which the Debtor

commenced a case under chapter 11 of the United States Bankruptcy Code, except for claims listed

in Section 4 below that are specifically excluded from the Bar Date filing requirement.

Governmental units may have until August 30, 2021, the first business day that is one hundred

eighty (180) days after the order for relief, to file proofs of claim.

1.       WHO MUST FILE A PROOF OF CLAIM

         You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtor or to share

in distributions from the Debtor’s bankruptcy estate if you have a claim that arose prior to March

2, 2021 (the “Filing Date”), and it is not one of the types of claim described in Section 4 below.

Claims based on acts or omissions of the Debtor that occurred before the Filing Date must be filed
21-10392-mew       Doc 22     Filed 05/24/21 Entered 05/24/21 15:21:26            Main Document
                                          Pg 7 of 11



on or prior to the Bar Date, even if such claims are not now fixed, liquidated or certain or did not

mature or become fixed, liquidated or certain before the Filing Date.

       Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced

to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

2.     WHAT TO FILE

       Your filed proof of claim must conform substantially to Official Form No. 410; a proof of

claim form accompanies this notice. Additional proof of claim forms may be obtained at

www.uscourts.gov/forms/bankruptcy-forms.

       All proof of claim forms must be signed by the claimant or, if the claimant is not an

individual, by an authorized agent of the claimant. Claim forms must be written in English and be

denominated in United States currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as to

why the documents are not available.

       Your proof of claim form must not contain complete social security numbers or

taxpayer identification numbers (only the last four digits), a complete birth date (only the

year), the name of a minor (only the minor’s initials) or a financial account number (only the

last four digits of such financial account).

3.     WHEN AND WHERE TO FILE

       Except as provided for herein, all proofs of claim must be filed so as to be received on or

before June 30, 2021 (or August 30, 2021 for governmental units).


                                                 2
21-10392-mew         Doc 22   Filed 05/24/21 Entered 05/24/21 15:21:26            Main Document
                                          Pg 8 of 11



       Attorneys (with full access accounts) and employees of institutional creditors (with limited

access accounts) should file proofs of claim electronically on the Court’s Case

Management/Electronic Case File (CM/ECF) system.

       Those without accounts to the CM/ECF system may create and electronically file their

proofs of claim through the “File A Proof of Claim” link on the Court’s website,

www.nysb.uscourts.gov, or by mailing or delivering the original proof of claim to the Court at the

address provided below:

               United States Bankruptcy Court
               Southern District of New York
               One Bowling Green, Room 614
               New York, New York 10004-1408

       Proofs of claim will be deemed filed only when received by the Bankruptcy Court on or

before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or electronic

mail transmission.

4.     CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

       You do not need to file a proof of claim on behalf of a claim on or prior to the applicable

Bar Date if the claim falls into one of the following categories:

               (a)     Any claim that has already been asserted in a proof of claim against the
                       Debtor with the Clerk of the Bankruptcy Court for the Southern District of
                       New York in a form substantially similar to Official Bankruptcy Form No.
                       410;

               (b)     Any claim that is listed on the Schedules filed by the Debtor, provided that
                       (i) the claim is not scheduled as “disputed,” “contingent,” or “unliquidated”
                       and (ii) the claimant does not disagree with the amount, nature and priority
                       of the claim as set forth in the Schedules;

               (c)     Any claim that has previously been allowed by Order of the Court;

               (d)     Any claim that has been paid in full by the Debtor;

               (e)     Any claim for which a different deadline has previously been fixed by this
                       Court; and


                                                 3
21-10392-mew          Doc 22   Filed 05/24/21 Entered 05/24/21 15:21:26             Main Document
                                           Pg 9 of 11



                (f)     Any claim allowable under § 503(b) and § 507(a)(2) of the Bankruptcy
                        Code as an expense of administration of the Debtor’s estate.

        If you are a holder of an equity interest in the Debtor, you need not file a proof of interest

with respect to the ownership of such equity interest at this time. However, if you assert a claim

against the Debtor, including a claim relating to such equity interest or the purchase or sale of such

interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to procedures set

forth in this Notice.

        This Notice is being sent to many persons and entities that have had some relationship with

or have done business with the Debtor but may not have an unpaid claim against the Debtor. The

fact that you have received this Notice does not mean that you have a claim or that the Debtor or

the Court believe that you have a claim against the Debtor.

5.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired lease

as to which the order authorizing such rejection is dated on or before [ ], 2021, the date of entry

of the Bar Order, you must file a proof of claim by the Bar Date. Any person or entity that has a

claim arising from the rejection of an executory contract or unexpired lease, as to which the order

is dated after the date of entry of the Bar Order, you must file a proof of claim with respect to such

claim by the date fixed by the Court in the applicable order authorizing rejection of such contract

or lease.

6.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
        DATE

        ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT

BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES


                                                  4
21-10392-mew         Doc 22     Filed 05/24/21 Entered 05/24/21 15:21:26            Main Document
                                            Pg 10 of 11



OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN THESE CASES AND

PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CASE ON ACCOUNT OF

SUCH CLAIM.

7.        THE DEBTOR’S SCHEDULES AND ACCESS THERETO

          You may be listed as the holder of a claim against the Debtor in the Debtor’s Schedules of

Assets and Liabilities and/or Schedules of Executory Contracts               and Unexpired Leases

(collectively, the “Schedules”).

          If you rely on the Debtor’s Schedules, it is your responsibility to determine that the claim

is accurately listed in the Schedules.

          As set forth above, if you agree with the nature, amount and status of your claim as listed

in the Debtor’s Schedules, and if your claim is not described as “disputed,” “contingent,” or

“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

          Copies of the Debtor’s Schedules are available for inspection on the Court’s Internet

Website at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to

Electronic Court Records (“PACER”) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.gov. Copies of the Schedules may also

be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday through Friday at the Office

of the Clerk of the Bankruptcy Court, One Bowling Green, Room 614, New York, New York

10004-1408. Copies of the Debtor’s Schedules may also be obtained by written request to Debtor’s

counsel at the address and telephone number set forth below.




                                                   5
21-10392-mew       Doc 22    Filed 05/24/21 Entered 05/24/21 15:21:26        Main Document
                                         Pg 11 of 11



         A holder of a possible claim against the Debtor should consult an attorney regarding

any matters not covered by this notice, such as whether the holder should file a proof of

claim.

Dated: New York, New York
       [ ], 2021                                  BY ORDER OF THE COURT


COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION:

LAW OFFICE OF WARREN R. GRAHAM
Warren R. Graham
450 Seventh Avenue, Suite 305
New York, New York 10123
Tel: 917.885.2370
showarg@gmail.com




                                              6
